Hawkins, Justice.
This being a rule to enforce the payment of alleged past due and unpaid weekly instalments of permanent alimony awarded to the minor child of the plaintiff and the defendant by a decree dated November 6, 1944, which this court has held in Brown v. Brown, ante, was not affected by the subsequent voluntary cohabitation of the husband and wife, it was error for the trial judge to abate and dismiss this proceeding on motion, because of the pendency of a proceeding for divorce, temporary and permanent alimony for herself and child and for attorney’s fees, brought by the wife of the defendant after a separation which took place following the voluntary cohabitation, that proceeding and the present rule for contempt, while between the same parties, not being for the same cause of action. Underwood v. Underwood, 139 Ga. 241 (77 S. E. 46); Mosely v. Mosely, 181 Ga. 543 (182 S. E. 849); Dempsey v. Dempsey, 203 Ga. 225 (46 S. E. 2d 156). See also, in this connection, Varble v. Hughes, 205 Ga. 29 (52 S. E. 2d 303); Wright v. Wright, 205 Ga. 524 (54 S. E. 2d 596).

Judgment reversed.


All the Justices concur, except Duckworth, C. J., not participating.